Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In re CMS LCD Complaint:

Posterior Tibial Nerve Stimulation (PTNS) (L28457),

Docket Nos. C-13-60 and C-13-580

ALJ Ruling No. 2013-12

Date: June 20, 2013

DISMISSAL
Pursuant to 42 C.F.R. § 426.420, I dismiss the complaints filed in these matters.

The Centers for Medicare & Medicaid Services (CMS) administers the Medicare
program (Social Security Act (Act) §§ 1102, 1871, 1874) with the assistance of Medicare
contractors, who act on its behalf in determining and making payments to providers and
suppliers of Medicare items and services. Act §§ 1816, 1842. Medicare covers items and
services only if they are reasonable and necessary for the diagnosis or treatment of illness
or injury or to improve the functioning of a malformed body part. Act § 1862(a)(1)(A).
To this end, Medicare contractors issue written determinations, called local coverage
determinations (LCDs), addressing whether, on a contractor-wide basis, a particular item
or service is covered. Act § 1869(f)(2)(B); see also 42 C.F.R. § 400.202. A Medicare
beneficiary who, based on an LCD, has been denied coverage for an item or service may
challenge that LCD before an administrative law judge. Act § 1869(f)(2); 42 C.F.R.

Part 426.

In these cases, aggrieved Medicare beneficiaries (aggrieved parties) challenged LCD
128457, issued by the Medicare contractor, Wisconsin Physicians Service Insurance
Corporation. When the aggrieved parties filed, LCD 28457 precluded Medicare
reimbursement for a procedure called Posterior Tibial Nerve Stimulation (PTNS).
PTNS is prescribed to treat urinary dysfunction, and the contractor considered the
procedure “investigational.”

Effective June 1, 2013, the contractor issued a revised LCD, which removes the
challenged provision. Under the revised determination, the contractor finds that the
PTNS is no longer investigational; rather, “studies show” that the procedure is safe, “with
statistically significant improvements in the clinical assessment of overactive bladder . . .
and may be considered a clinically significant alternative to failed pharmacotherapy.”
PTNS may therefore be covered under Medicare. See Act § 1862(a)(1)(A); 42 C.F.R.

§ 400.202.

Because the Medicare contractor has revised the LCD to remove completely the
provision challenged in this matter, I dismiss the complaints pursuant to 42 C.F.R.

§ 426.420(e)(1). The aggrieved parties may now receive individual claim review without
regard to the withdrawn provision.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

